664 F.2d 296
214 U.S.App.D.C. 170
GENERAL RAILWAY SIGNAL COMPANYv.WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY, Appellant.
No. 79-2440.
United States Court of Appeals, District of Columbia Circuit.
Argued Nov. 14, 1980.Decided Dec. 9, 1980.

Appeal from the United States District Court for the District of Columbia (D.C. Civil Action No. 77-0657).
Leonard Petkoff, Washington, D. C., with whom Tod Gold, Washington, D. C., was on the brief, for appellant.
William Eggers, Rochester, N. Y., of the bar of the Court of Appeals of New York Pro Hac Vice by Special Leave of Court.  Mark H. Tuohey, Rochester, N. Y., was on the brief, for appellee.
Before McGOWAN and EDWARDS, Circuit Judges, and JOYCE HENS GREEN,* United States District Judge for the District of Columbia.
PER CURIAM:


1
We affirm the judgment here appealed from on the basis of the opinions and orders of the District Court dated August 5, 1977 and November 13, 1979.  App. 819 and 1314.  In our view, the District Court opinions properly held that the law governing this case is the law of the District of Columbia, D.C.Code Ann. §§ 15-108, 15-109 (1973); that the disputed contract included an implied condition requiring WMATA to make equitable adjustments of claims under the contract within a reasonable period of time; that a failure to comply with that condition could give rise to a claim for interest under the parties' contract; that there was no substantial evidence to support WMATA's finding of no unreasonable delay; and that, therefore, interest was properly given under the contract pursuant to applicable District of Columbia law.


2
So ordered.



*
 Sitting by designation pursuant to 28 U.S.C. § 292(a)